DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 7, 2022. Claims 1-4 and 8-11 are amended and presents arguments, is hereby acknowledged. Claims 1-14 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on February 7, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach amended limitations of the independent Claim 1. 
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the 
Regarding amended limitations the Claim 1 of the instant case, Parkvail teaches in Fig. 3 that a UE receives DL scheduling message and UE acts accordingly; for each DL control message, it could be in different DCI formats, and DCI formats correspond to various transmission schemes (e.g. SISO, MIMO and others) and loop modes (open-loop or closed-loop); UE transmits UL according to DL control commands and message, e.g. 1st transmission, 2nd transmission and etc. It is further noted that the 1st transmission could be DCI Format 1A, the 2nd transmission could be DCI Format 1, and etc.
Shin provides a background of proposals of several TPC schemes in LTE community, i.e. open loop TCP, closed loop TPC or CQI based TPC [0003] - [0007]; Figs. 3-7 indicate clearly that the correction command is a part of PC command conveyed to the UE during HARQ1 cycle. 
Parkvall and Shin both teach using received power control command/message from BS to adjust uplink transmission power, therefore, it is reasonable to combine them to derive the limitations as currently claimed.
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090239590 A1 (Parkvall), in view of US 20080220806 A1 (Hereinafter Shin).
Regarding Claims 1 and 8, Parkvall teaches:
A wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor (Parkvall: Figs. 1, 4); 
wherein: the processor and the transceiver are configured to receive a first control message including a transmit power command (TPC) and an indication of a first power control loop of a plurality of power control loops for an uplink channel transmission, wherein the first TPC is accumulated with prior TPCs of the first power control loop based on the indication of the first power control loop, wherein the first  power control loop is associated with  a first transmission scheme of a plurality of transmission schemes; the processor and the transceiver are configured to receive a second control message including a second TPC and an indication of a second power control loop of the plurality of power control loops for an uplink channel transmission, wherein the second TPC is accumulated with prior TPCs of the second power control loop based on the indication of the second power control loop, wherein the second a UE receives power control command from a BS for uplink, determine power control message, performs power control based on info in received message, where the message contains transmission formats [0025]-[0026] that include the transport block size, modulation, code, associated power control and etc. to achieve desired error performacne, e.g. at step 306, DCI Format 1A for SISO transmission scheme, at step 312, DCI Format 1/1B/1D/2A/3A that Format 2 is for closed-loop (i.e. power control loop) and MIMO (transmission scheme) and Format 2A is for open-loop and MIMO based on the standard, and Fig. 2 adjusts uplink channel transmitting power accordingly; for each DL control message, it could be in different DCI formats, and DCI formats correspond to various transmission schemes (e.g. SISO, MIMO and others) and loop modes (open-loop or closed-loop); UE transmits UL according to DL control commands and message, e.g. 1st transmission, 2nd transmission and etc. It is further noted that the 1st transmission could be DCI Format 1A, the 2nd transmission could be DCI Format 1, and etc.).
Parkvall does not illustrate explicitly on a power control loop. However, Shin teaches (Shin: Figs. 3-8).

Parkvall does not illustrate explicitly on different power control on different transmission schemes. However, Ouchi teaches (Ouchi: Figs. 4-5).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to modify Parkvall as modified with different power control on different transmission schemes as taught by Ouchi. The advantage of doing so is to provide a terminal device, a method, and an integrated circuit, in each of which suitable transmit power control is possible (Ouchi: [0016]-[0017]).
Regarding Claims 2 and 9, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified further teaches:
The WTRU of claim 1 wherein: the transceiver and the processor are further configured to receive an uplink grant for the uplink channel transmission using the first transmission scheme, wherein the uplink grant includes an indication of the first transmission scheme (Parkvail: [0006], Shin: [0022]).
Regarding Claims 3 and 10, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified further teaches:
The WTRU of claim 1 wherein the first transmission scheme has a first pathloss estimate and the second transmission scheme has a second pathloss estimate (Shin: [0026]-[0030]).
Regarding Claims 4 and 11, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified further teaches:
The WTRU of claim 1 wherein the first transmission scheme has a first reference signal and the second transmission scheme has a second reference signa (Shin: e.g., [0022], [0027] and Claim19).
Regarding Claims 5 and 12, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified does not teach explicitly on a terminal device processing higher layer signal. However, Ouchi teaches:
The WTRU of claim 1 wherein the transceiver and the processor are further configured to receive a higher layer signal to establish the plurality of power control loops (Ouchi: Fig.2 and [0153]-[0157], a higher layer processing unit 201 processes higher layer info to set up control of the UE operations).
Regarding Claims 7 and 14, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified
The WTRU of claim 1 wherein the plurality of power control loops are for a single cell (Parkvall: Fig. 1, power control info is received from eNodeB).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090239590 A1 (Parkvall), in view of US 20080220806 A1 (Hereinafter Shin) and in further view of US 20040102205 A1 (Zhang).
Regarding Claims 6 and 13, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified does not illustrate explicitly a UE communicates with a plurality of base stations. However, Zhang teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention was made with a UE communicates with a plurality of base stations, as discussed by Zhang in order to adjust power transmission level to avoid interfering power level to the neighboring wireless devices.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649